Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0009] line 3 “by driven by” has been changed to –driven by—to correct the sentence grammatically.
In the specification at paragraph [0013] line 6 “by driven by” has been changed to –driven by—to correct the sentence grammatically.
In the specification at paragraph [0032] line 8 “portion320” has been changed to –portion 320—to correct the spacing of the sentence.
In the specification at paragraph [0033] line 3 “by driven by” has been changed to –driven by—to correct the sentence grammatically.
In the specification at claim 1 line 25 “by driven by” has been changed to –driven by—to correct the sentence grammatically.
In the specification at claim 6 line 29 “by driven by” has been changed to –driven by—to correct the sentence grammatically.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-5 is not disclosed or taught by the prior art with a first scale portion for measuring a first scale position, which is a position along a first scale axis para11el to a normal direction of the first surface and provided to press the first surface; a second scale portion for measuring a second scale position , which is a position along a second scale axis parallel to a normal direction of the second surface and provided to press the second surface; a first probe in which a reference point of position measurement is set on a probe axis parallel to the second direction and at an intersection of the first scale axis and the second scale axis; and a second probe for measuring the position along the probe axis, wherein the movable body is moved in the first direction and the second direction by driven by the first scale portion and the second scale portion, the coordinate values in the first direction and the second direction of a first measurement point are obtained based on the first scale position and the second scale position when the reference point is aligned with the first measurement point on the surface on one side of the object, and the position of a second measurement point on the surface on the other side of the object along the probe axis is measured, by the second probe, and the coordinate values in the first direction and the second direction of the second measurement point are obtained based on the result of the measurement.

The method as claimed in claim 7 is not disclosed or taught by the prior art including the steps of mounting the object on the mounting portion; a step of moving the movable body in the first direction, the second direction, and the third direction by driven by the first scale portion, the second scale portion, and the third scale portion, and aligning the reference point with a first measurement point on a surface on one side of the object; a step of obtaining coordinate values in the first direction, the second direction, and the third direction of the first measurement point based on the first scale position, the second scale position, and the third scale position when the reference 38point is aligned with the first measurement point, measuring a position along the probe axis of a second measurement point on the surface on the other side of the object with the second probe, and obtaining coordinate values in the first direction, the second direction, and the third direction of the second measurement point based on a result of the measurement by the second probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855